Exhibit 10.1

 

THIS NOTE AND THE COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED.  THIS NOTE AND THE
COMMON SHARES ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT AS TO THIS NOTE UNDER SAID ACT OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO ARTEMIS INTERNATIONAL SOLUTIONS CORP., THAT SUCH REGISTRATION IS
NOT REQUIRED.

 

SECURED CONVERTIBLE NOTE

 

FOR VALUE RECEIVED, ARTEMIS INTERNATIONAL SOLUTIONS CORP., a Delaware
corporation (hereinafter called the “Borrower”), hereby promises to pay to
LAURUS MASTER FUND, LTD., c/o Ironshore Corporate Services Ltd., P.O. Box 1234
G.T., Queensgate House, South Church Street, Grand Cayman, Cayman Islands, Fax:
345-949-9877 (the “Holder”) or its registered assigns, on order, without demand,
the sum of Five Million Dollars ($5,000,000), or such other amount as may due
and owing from time to time by Borrower to Holder pursuant to the terms of the
Security Agreement (as hereafter defined) (the “Principal Amount”), together
with any accrued and unpaid interest, on August 14, 2006 (the “Maturity Date”).

 

Capitalized terms used herein without definition shall have the meanings
ascribed to such terms in the Security Agreement between the Borrower and the
Holder dated the date hereof (as amended, modified and supplemented from time to
time, the “Security Agreement”).

 

The following terms shall apply to this Note:

 

ARTICLE I

 

INTEREST

 

1.1.  Interest Rate.  Subject to Section 1.2 hereof, interest on this Note shall
be payable at the Contract Rate in accordance with the terms of the Security
Agreement.

 

1.2.  Default Rate.  Following the occurrence and during the continuance of an
Event of Default, interest on this Note shall be payable at the Default Rate.

ARTICLE II

 

ADVANCES UNDER NOTE

 

2.1.  Mechanics of Advances.  All Revolving Credit Advances evidenced by this
Note shall be made in accordance with the terms and provisions of the Security
Agreement.

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

CONVERSION RIGHTS

 

3.1.  Optional Conversion. Subject to the terms of this Article III, the Holder
shall have the right, but not the obligation, at any time until the Maturity
Date or thereafter during an Event of Default (as defined in Article V), to
convert all or any portion of the outstanding Principal Amount and/or accrued
interest and fees due and payable into fully paid and nonassessable shares of
Common Stock at the conversion price set forth in Section 3.2 (the “Conversion
Price”). The shares of Common Stock to be issued upon such conversion are herein
referred to as the “Conversion Shares.”

 

3.2.  Conversion Price. Subject to adjustment as provided in Section 3.6 hereof,
the Conversion Price per share shall be $2.50 (the “Fixed Conversion Price).
Notwithstanding the foregoing, the Fixed Conversion Price shall be adjusted
upward immediately following any conversion under Sections 3.1 and/or 3.9 hereof
resulting in the issuance on a cumulative basis of any multiple of 190,000
shares (each, a “Specified Event”).  Following the occurrence of each Specified
Event, the Fixed Conversion Price shall be adjusted upward based on a formula
equal to the volume weighted average closing prices for the Common Stock on the
Principal Market, or on any securities exchange or other securities market on
which the Common Stock is then being listed or traded, for the five (5) trading
days immediately prior to the occurrence of the Specified Event.

 

3.3.  Conversion Limitation. Notwithstanding anything contained herein to the
contrary, the Holder shall not be entitled to convert pursuant to the terms of
this Note an amount that would be convertible into that number of Conversion
Shares which would exceed the difference between the number of shares of Common
Stock beneficially owned by such holder or issuable upon exercise of warrants
held by such holder and 2.5% of the outstanding shares of Common Stock of the
Borrower.  For the purposes of the immediately preceding sentence, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13d-3 thereunder.  The Holder may void the Conversion Share
limitation described in this Section 3.3 upon an Event of Default if the Event
of Default is not otherwise cured or waived.

 

3.4.  Mechanics of Conversion. In the event that the Holder elects to convert
this Note into Common Stock, the Holder shall give notice of such election by
delivering an executed and completed notice of conversion (“Notice of
Conversion”) to the Borrower and such Notice of Conversion shall provide a
breakdown in reasonable detail of the amount of Principal Amount, accrued
interest and fees that are being converted.  On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the Holder
shall make the appropriate reduction to the Principal Amount, accrued interest
and fees as entered in its records and shall provide written notice thereof to
the Borrower within two (2) business days after the Conversion Date.  Each date
on which a Notice of Conversion is delivered or telecopied to the Borrower in
accordance with the provisions hereof shall be deemed a Conversion Date (the
“Conversion Date”).  A form of Notice of Conversion that may be employed by the
Holder is annexed hereto as Exhibit A.  The Borrower will cause the transfer
agent to transmit the certificates representing the Conversion Shares to the
Holder by crediting the account of the

 

2

--------------------------------------------------------------------------------


 

Holder’s designated broker with the Depository Trust Corporation (“DTC”) through
its Deposit Withdrawal Agent Commission (“DWAC”) system within three (3)
business days after receipt by the Borrower of the Notice of Conversion (the
“Delivery Date”).

 

In the case of the exercise of the conversion rights set forth herein the
conversion privilege shall be deemed to have been exercised and the Conversion
Shares issuable upon such conversion shall be deemed to have been issued upon
the date of receipt by the Borrower of the Notice of Conversion.  The Holder
shall be treated for all purposes as the record holder of such Common Stock,
unless the Holder provides the Borrower written instructions to the contrary.

 

3.5.  Late Payments. The Borrower understands that a delay in the delivery of
the shares of Common Stock in the form required pursuant to this Article beyond
the Delivery Date could result in economic loss to the Holder.  As compensation
to the Holder for such loss, the Borrower agrees to pay late payments to the
Holder for late issuance of such shares in the form required pursuant to this
Article III upon conversion of the Note, in the amount equal to the greater of
(i) $500 per business day after the Delivery Date and (ii) the Holder’s actual
damages from such delayed delivery.  The Borrower shall pay any payments
incurred under this Section in immediately available funds upon demand and, in
the case of actual damages, accompanied by reasonable documentation of the
amount of such damages.

 

3.6.  Adjustment Provisions. The Fixed Conversion Price and number and kind of
shares or other securities to be issued upon conversion determined pursuant to
Sections 3.1 and 3.2, shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:

 

A.            Reclassification, etc.  If the Borrower at any time shall, by
reclassification or otherwise, change the Common Stock into the same or a
different number of securities of any class or classes, this Note, as to the
unpaid Principal Amount and accrued interest thereon, shall thereafter be deemed
to evidence the right to purchase an adjusted number of such securities and kind
of securities as would have been issuable as the result of such change with
respect to the Common Stock immediately prior to such reclassification or other
change.

 

B.            Stock Splits, Combinations and Dividends.  If the shares of Common
Stock are subdivided or combined into a greater or smaller number of shares of
Common Stock, or if a dividend is paid on the Common Stock in shares of Common
Stock, the Fixed Conversion Price shall be proportionately reduced in case of
subdivision of shares or stock dividend or proportionately increased in the case
of combination of shares, in each such case by the ratio which the total number
of shares of Common Stock outstanding immediately after such event bears to the
total number of shares of Common Stock outstanding immediately prior to such
event.

 

C.            Share Issuances.  Subject to the provisions of this Section 3.6,
if the Borrower shall at any time prior to the conversion or repayment in full
of the Principal Amount issue any shares of Common Stock to a person other than
the Holder (other than issuance of shares (i) pursuant to Subsections A or B
above; (ii) pursuant to options, warrants, or other obligations to issue shares
outstanding on the date hereof as disclosed to Holder in writing; or (iii)
pursuant to options that may be issued under any employee incentive stock option
and/or

 

3

--------------------------------------------------------------------------------


 

ANY QUALIFIED STOCK OPTION PLAN ADOPTED BY THE BORROWER FOR A CONSIDERATION PER
SHARE (THE “OFFER PRICE”) LESS THAN THE FIXED CONVERSION PRICE IN EFFECT AT THE
TIME OF SUCH ISSUANCE), THEN THE FIXED CONVERSION PRICE SHALL BE IMMEDIATELY
RESET TO SUCH LOWER OFFER PRICE. FOR PURPOSES HEREOF, THE ISSUANCE OF ANY
SECURITY OF THE BORROWER CONVERTIBLE INTO OR EXERCISABLE OR EXCHANGEABLE FOR
COMMON STOCK SHALL RESULT IN AN ADJUSTMENT TO THE FIXED CONVERSION PRICE ONLY
UPON THE CONVERSION, EXERCISE OR EXCHANGE OF SUCH SECURITIES.

 

D.            COMPUTATION OF CONSIDERATION. FOR PURPOSES OF ANY COMPUTATION
RESPECTING CONSIDERATION RECEIVED PURSUANT TO SUBSECTION C ABOVE, THE FOLLOWING
SHALL APPLY:

 

(A)           IN THE CASE OF THE ISSUANCE OF SHARES OF COMMON STOCK FOR CASH,
THE CONSIDERATION SHALL BE THE AMOUNT OF SUCH CASH, PROVIDED THAT IN NO CASE
SHALL ANY DEDUCTION BE MADE FOR ANY COMMISSIONS, DISCOUNTS OR OTHER EXPENSES
INCURRED BY THE COMPANY FOR ANY UNDERWRITING OF THE ISSUE OR OTHERWISE IN
CONNECTION THEREWITH;

 

(B)           IN THE CASE OF THE ISSUANCE OF SHARES OF COMMON STOCK FOR A
CONSIDERATION IN WHOLE OR IN PART OTHER THAN CASH, THE CONSIDERATION OTHER THAN
CASH SHALL BE DEEMED TO BE THE FAIR MARKET VALUE THEREOF AS DETERMINED IN GOOD
FAITH BY THE BOARD OF DIRECTORS OF THE COMPANY (IRRESPECTIVE OF THE ACCOUNTING
TREATMENT THEREOF); AND

 

(C)           IN THE CASE OF THE ISSUANCE OF SECURITIES CONVERTIBLE INTO OR
EXCHANGEABLE FOR SHARES OF COMMON STOCK, THE AGGREGATE CONSIDERATION RECEIVED
THEREFOR SHALL BE DEEMED TO BE THE CONSIDERATION RECEIVED BY THE COMPANY FOR THE
ISSUANCE OF SUCH SECURITIES PLUS THE ADDITIONAL MINIMUM CONSIDERATION, IF ANY,
TO BE RECEIVED BY THE COMPANY UPON THE CONVERSION OR EXCHANGE THEREOF (THE
CONSIDERATION IN EACH CASE TO BE DETERMINED IN THE SAME MANNER AS PROVIDED IN
CLAUSES (A) AND (B) OF THIS SUBSECTION (D)).


 

3.7.  Reservation of Shares. During the period the conversion right exists, the
Borrower will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the full
conversion of this Note subject to the limitations provided for in Section 3.3. 
The Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable.  The Borrower agrees that its issuance of
this Note shall constitute full authority to its officers, agents, and transfer
agents who are charged with the duty of executing and issuing stock certificates
to execute and issue the necessary certificates for shares of Common Stock upon
the conversion of this Note.


 

3.8.  Registration Rights.  The Holder has been granted registration rights with
respect to the shares of Common Stock issuable upon conversion of this Note as
more fully set forth in a Registration Rights Agreement dated the date hereof.


 

3.9.  Required Conversion.  In the event that the Common Stock trades on the
Principal Market at a price greater than 115% of the Fixed Conversion Price for
a period of at least eleven (11) consecutive trading days, then the Borrower
may, at its sole option, provide the Holder irrevocable written notice (“Call
Notice”) requiring the conversion at the Fixed Conversion Price of all or a
portion of the Note held by the Holder (subject to the limitation provided for
in Section 3.3) as of the date set forth in such Call Notice (the “Call Date”).
The Call Date shall be at least eleven (11) trading days following the date of
the Call Notice,

 

4

--------------------------------------------------------------------------------


 

provided a registration statement covering resales of that number of Conversion
Shares provided for in the Call Notice has been declared effective and is
available for use.  The number of Conversion Shares to be issued in connection
with any such conversion pursuant to a particular Call Notice pursuant to this
Section 3.9 shall not exceed 25% of the aggregate dollar trading volume of the
Common Stock for the eleven (11) trading days immediately preceding the Call
Date.  If the price of the Common Stock falls below 115% of the Conversion Price
during the eleven (11) trading day period preceding the Call Date, then the
Holder will no longer be required to convert the Note pursuant to such Call
Notice.

 


ARTICLE IV


 


EVENT OF DEFAULT

 

The occurrence of any of the following events is an Event of Default (“Event of
Default”):


 

4.1.  Failure to Pay Principal, Interest or other Fees.  The Borrower fails to
pay any installment of principal, interest or other fees hereon or on any other
promissory note issued pursuant to the Security Agreement, when due, provided
however, that the Company shall have five (5) business days to cure such payment
default.


 

4.2.  Breach of Covenant.  The Borrower breaches any covenant or other term or
condition of this Note in any material respect and such breach, if subject to
cure, continues for a period of ten (10) days after the occurrence thereof.


 

4.3.  Breach of Representations and Warranties.  any material representation,
warranty or statement made by the Company or the Subsidiary Guarantor hereunder,
in any Ancillary Agreement, any certificate, statement or document delivered
pursuant to the terms hereof, or in connection with the transactions
contemplated by this Agreement should at the time made be false or misleading in
any material respect;.


 

4.4.  Receiver or Trustee.  if the Company or the Subsidiary Guarantor shall (i)
apply for, consent to or suffer to exist the appointment of, or the taking of
possession by, a receiver, custodian, trustee or liquidator of itself or of all
or a substantial part of its property, (ii) make a general assignment for the
benefit of creditors, (iii) commence a voluntary case under the federal
bankruptcy laws (as now or hereafter in effect), (iv) be adjudicated a bankrupt
or insolvent, (v) file a petition seeking to take advantage of any other law
providing for the relief of debtors, (vi) acquiesce to, or fail to have
dismissed, within thirty (30) days, any petition filed against it in any
involuntary case under such bankruptcy laws, or (vii) take any action for the
purpose of effecting any of the foregoing;


 

4.5.  Judgments.  Any money judgment, writ or similar final process shall be
entered or filed against the Borrower or any of its property or other assets for
more than $250,000, and shall remain unvacated, unbonded or unstayed for a
period of ninety (90) days.


 

4.6.  Intentionally omitted.

 

5

--------------------------------------------------------------------------------



 

4.7.  Stop Trade.  An SEC stop trade order or Principal Market trading
suspension of the Common Stock for 5 consecutive days or 5 days during a period
of 10 consecutive days, excluding in all cases a suspension of all trading on a
Principal Market.

 

4.8.  Default Under Related Agreement.  The occurrence of an Event of Default
under and as defined in the Security Agreement.

 

ARTICLE V

 

 

5.1.  Cumulative Remedies.  The remedies under this Note shall be cumulative.

 

ARTICLE VI

 

MISCELLANEOUS

 

6.1.  Failure or Indulgence Not Waiver.  No failure or delay on the part of the
Holder hereof in the exercise of any power, right or privilege hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other right, power or privilege.  All rights and remedies existing hereunder
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.

 

6.2.  Notices.  Any notice herein required or permitted to be given shall be in
writing and provided in accordance with the terms of the Security Agreement.

 

6.3.  Amendment Provision.  The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

 

6.4.  Assignability.  This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns, and may be assigned by the Holder.

 

6.5.  Cost of Collection.  If default is made in the payment of this Note, the
Borrower shall pay the Holder hereof reasonable costs of collection, including
reasonable attorneys’ fees.

 

6.6.  Governing Law, Dispute Resolution.

 

(a)     This agreement and the ancillary agreements shall be governed by and
construed and enforced in accordance with the laws of the state of New York
applicable to contracts made and performed in such state, without regard to the
conflicts of law provisions thereof

 

(b) Any dispute, controversy or claim arising under, out of or relating to this
Agreement, including, without limitation, its formation, validity, binding
effect,

 

6

--------------------------------------------------------------------------------


 

interpretation, performance, breach or termination, as well as non-contractual
claims, shall be referred to and finally determined by arbitration in accordance
with the Commercial Arbitration Rules (“Rules”) of the American Arbitration
Association (“AAA”) and conducted by a single arbitrator in accordance with the
Rules in the City of New York, State of New York.  In the event of any conflict
between this Agreement and such rules, the provisions of this Agreement shall
govern.

 

(c) The arbitrator shall not have the authority, power, or right to alter,
change, amend, modify, add, or subtract from any provision of this Agreement or
to award punitive damages. The decision of the arbitrator shall be final and
incontestably binding upon the parties and not subject to appeal.  Judgment upon
any award may be entered in any court of competent jurisdiction.  Each party
shall share equally the fees and expenses of the arbitrator.  Prevailing party
shall be entitled to recover from the opposing party all attorneys fees, costs,
expenses, and costs of arbitration.  This arbitration provision shall be deemed
to be self-executing, and in the event that either party fails to appear at any
properly noticed arbitration proceeding, an award may be entered against such
party notwithstanding said failure to appear.

 

6.7.  Maximum Payments.  Nothing contained herein shall be deemed to establish
or require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law.  In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

 

6.8.  Security Interest.  The Holder of this Note has been granted a security
interest in certain assets of the Borrower more fully described in the Security
Agreement.

 

6.9.  Construction.  Each party acknowledges that its legal counsel participated
in the preparation of this Note and, therefore, stipulates that the rule of
construction that ambiguities are to be resolved against the drafting party
shall not be applied in the interpretation of this Note to favor any party
against the other.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Note to be signed in its name
effective as of this 14th day of August, 2003.

 

 

ARTEMIS INTERNATIONAL SOLUTIONS
CORPORATION

 

 

 

By:

 

 

 

 

WITNESS:

 

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

NOTICE OF CONVERSION

 

 

(To be executed by the Holder in order to convert the Note)

 

 

The undersigned hereby elects to convert $                   of the principal
and $                   of the interest due on the Note issued by ARTEMIS
INTERNATIONAL SOLUTIONS CORPORATION on June 30, 2003 into Shares of Common Stock
of ARTEMIS INTERNATIONAL SOLUTIONS CORPORATION (the “Company”) according to the
conditions set forth in such Note, as of the date written below.

 

Date of Conversion:

 

 

 

 

Conversion Price:

 

 

 

 

Shares To Be Delivered:

 

 

 

 

Signature:

 

 

 

 

Print Name:

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------